Citation Nr: 0417323	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for left eye injury residuals, claimed as 
anatomical loss of the left eye. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence 
was not submitted to reopen the claim of entitlement to 
service connection for anatomical loss of the left eye.  
Appeal to the Board was perfected.  

A videoconference hearing before a Veterans Law Judge (or an 
acting Veterans Law Judge) of the Board was scheduled in 
accordance with the veteran's request.  The veteran later 
cancelled the hearing.

On June 16, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  In a June 1975 decision, the RO denied the veteran's 
claim of entitlement to service connection for loss of sight 
in the left eye.  The veteran was informed of this decision 
and of appeal procedures by a letter dated on June 24, 1975.
 
2.  Evidence submitted since June 1975 is either cumulative 
or redundant of evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and by 
itself or when considered with previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The June 1975 RO decision, which concluded that then-
current evidence of record did not support a finding of 
service connection for loss of sight in the left eye, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2003). 

2.  New and material evidence has not been received since 
June 1975 to reopen the claim of entitlement to service 
connection for loss of sight in the left eye.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for loss of 
sight in the left eye.  The requirement that new and material 
evidence must be submitted to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board notes that, in a June 1975 
decision, the RO denied service connection for left eye 
vision loss.  The veteran was notified of this decision in 
June 1975, and was advised that he could seek further review 
by the Board.  There is nothing in the record to indicate 
that the veteran did not receive the notice, or that the 
notice was returned to the RO via the U.S. Postal Service as 
undeliverable.  The veteran took no further action on this 
claim until May 2002, when he filed a petition seeking 
service connection for "loss of the right eye."  In 
response to the RO's request for clarification as to which 
eye, left or right, is the subject of his claim, the veteran 
filed what appears to have been a corrected petition, 
received in July 2002, seeking to reopen the left eye claim.  
In an October 2002 rating decision, the subject of this 
appeal, the RO denied the petition to reopen.  Appeal to the 
Board was perfected.  Given that no communication was 
received from the veteran indicating disagreement with or an 
intent to appeal the June 1975 decision, it became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2003). 

Evidence to be reviewed for sufficiency to reopen a claim is 
evidence submitted since the most recent final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Thus, evidence submitted since the June 1975 RO decision is 
of concern for the purpose of determining whether new and 
material evidence has been received to reopen the instant 
claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, it may then proceed to evaluate 
the merits of the claim based on the entire record, after 
ensuring that the duty to assist (discussed in a separate 
section below) has been fulfilled.  In order for evidence to 
be sufficient to reopen a previously denied and final claim, 
it must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  

The Board has reviewed all of the evidence and information of 
record after the June 1975 RO decision.  Evidence concerning 
the left eye associated with the claims folder after June 
1975 consists of the following, as summarized:

(1)  Veteran's allegations, as communicated primarily through 
written statements submitted by his representative, that, 
while stationed in France during active duty, he sustained an 
injury from a foreign object that ricocheted off a truck in 
which he had ridden and struck his left eye.  He further 
maintains that he subsequently was treated in an Army 
hospital in France.  

(2)  Two layperson statements (from the veteran's sisters), 
received in November 2002.  The authors stated that, to their 
knowledge, their brother, the veteran, had been treated by a 
private physician in the early 1960s for left eye vision 
impairment, that he had injured his left eye in service, and 
that as of the late 1980s, he had complete loss of left eye 
vision.  

(3)  VA medical center (VAMC) records dated from the late 
1990s to 2002.  The only information therein related 
specifically to the left eye is a notation in April 2002, in 
the form of prior medical history presumably as reported by 
the veteran, that he has a prosthesis in the left eye "as a 
result of an accident while in the military."  There is 
another notation dated in February 2001 that the veteran 
could have glaucoma, but there is no documentation of tests 
performed related to this disorder, nor a confirmed diagnosis 
of, or a discussion about, the etiology of the disorder. 

(4)  VAMC pathology and surgery reports indicating that the 
veteran was admitted for complaints of left eye pain and loss 
of vision.  He reported an in-service left eye injury and 
lack of light perception in this eye for some twenty years.  
There was no medical opinion as to the etiology of the 
complaints.  The veteran underwent surgery (enucleation) in 
the left eye in December 1987.

(5)  April 1977 optometry report from a private facility 
providing what appears to have been a prescription for 
eyeglasses. 

(6)  May 1975 typewritten note from H. L. K., O. D., 
indicating that he first saw the veteran in September 1961, 
and that the left eye vision then was "light perception."  
The veteran apparently was prescribed reading glasses in July 
1971.     

First, as to whether the above evidence is new, the evidence 
numbered 6 is dated before the RO's June 1975 decision.  
However, it apparently was not of record in June 1975.  It is 
thus new evidence.  So, too, are the remaining evidence 
described above.  None was of record in June 1975.  

However, evidence submitted to support a claim to reopen 
cannot merely be new; it also must be material.  The 
threshold for determining that new evidence is also material 
is not high - the new evidence simply must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).  Simply put, the "new" evidence, either 
on its own or with previously submitted evidence, must help 
establish a fact essential to determine service connection 
for the left eye vision loss.  It must provide some basis 
upon which a causal link or relationship between current 
symptoms and active service can be found.  See requirements 
for establishing service connection in 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003); Pond v. West, 12 
Vet. App. 341 (1999).  

The substance of the evidence numbered 1 (the veteran's 
accounting of in-service left eye injury and his allegation 
that left eye vision loss should be service-connected) was 
known before June 1975.  As such, while these statements 
submitted in support of the claim now on appeal are new in 
the sense that they were not of record in June 1975, to the 
extent that they substantively repeat prior allegations, they 
are duplicative and cumulative and do not constitute new 
evidence.

Further on the issue of materiality, the Board acknowledges 
that the veteran certainly is qualified to report his 
personal experiences in service that are relevant to the 
issue on appeal.  He also is competent to proffer evidence in 
the form of descriptions of symptoms experienced and 
diagnoses rendered that he believes are related to events in 
service.  However, neither the veteran nor his representative 
is shown to be a medical professional qualified to opine on 
an etiological, or causal, relationship between such symptoms 
or a current disease or disorder and in-service events.  As 
for the lay statements, the Board finds that they, too, 
albeit new, are not material here as lay opinions are not 
probative on the question of medical causation or diagnosis.  
The law provides that, with respect to questions involving 
diagnosis or causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if new, cannot be the predicate to reopen).  
Evidence of such a relationship, as discussed below, is 
needed to establish service connection.  

As for medical evidence numbered 3 to 6, they collectively 
indicate that the veteran's left eye vision problems are long 
standing, and that he had surgical intervention in 1987.  
However, none of the new medical evidence addresses the key 
question for the Board - whether or not there is a medical 
basis for service connection independent of lay evidence and 
veteran's allegations.  There is no medical evidence linking 
the purported in-service eye injury to light perception 
problem shown in the 1960s, or the 1987 left eye surgery.  
Nor does the evidence shed light on how the veteran 
apparently acquired glaucoma.    

Based on all of the foregoing, the Board must conclude that 
no material evidence has been presented to reopen the 
previously disallowed claim; the June 1975 decision remains 
final; and the claim is not reopened.  Inasmuch as the 
preponderance of the evidence is against the claim, the 
benefit-of-reasonable doubt rule is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

II.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined VA's duty-to-assist obligations and imposed on VA 
certain notice requirements.  Final regulations implementing 
the VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See id.; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA before the end of the 
statutory one-year period.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

With respect to claims to reopen, VA's VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's VCAA duties 
have been fulfilled.  See, e.g., VBA Fast Letter 01-13 (Feb. 
5, 2001).  VCAA explicitly states that, regardless of any 
VCAA assistance provided to a claimant, new and material 
evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   

Here, the Board finds the RO has satisfied its obligations 
under the VCAA.  First, as for the duty to notify, the RO 
sent the veteran a July 2002 VCAA letter, more than three 
months before it issued the rating decision on appeal and 
less than two weeks after the veteran submitted a corrected 
claim specifying that the left eye is disabled, not the right 
eye, as mistakenly claimed in May 2002.  It discussed the 
veteran's and VA's respective responsibilities under VCAA, 
what evidence is needed to reopen a service connection claim, 
what information and evidence is missing from the file, and 
what development had been undertaken to date.  It also asked 
the veteran to tell the RO about "any additional information 
or evidence" that he wanted the RO to help in obtaining, or 
to provide such information or evidence himself.  A few weeks 
earlier, the RO had sent the veteran a substantially similar 
letter.  Moreover, through the rating decision and the 
Statement of the Case (SOC), the veteran was on notice as to 
what the evidence must show to substantiate a claim to reopen 
seeking service connection, and what was considered in 
evaluating the claim.  Further, the SOC discussed substantial 
portions of VCAA and VA regulations concerning the duties to 
notify and assist, and the VA's and veteran's respective 
responsibilities in claim development.  The Board therefore 
concludes that the veteran received VCAA notification 
consistent with controlling law and regulations discussed 
above.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied this duty by obtaining medical records relevant to 
the claim and associating with the claims folder other 
evidence provided by the veteran.  The veteran had an 
opportunity to testify personally in connection with this 
appeal, but chose not to exercise this right.  Nothing in the 
record indicates that the veteran had identified any relevant 
records for which he wanted the VA's assistance in obtaining 
that are not presently included in the record.  The Board 
concludes, therefore, that the duty to assist also has been 
fulfilled.  

In light of all of the foregoing, a decision on the merits at 
this time does not violate the VCAA.  Nor does it prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

As new and material evidence has not been submitted, the 
previously denied and final claim of entitlement to service 
connection for left eye injury residuals (left eye vision 
loss), claimed as anatomical loss of the left eye, is not 
reopened, and remains denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



